Citation Nr: 1615755	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-17 074	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The February 2008 decision denied entitlement to a rating in excess of 50 percent for the Veteran's service-connected PTSD.  The July 2010 decision denied the Veteran entitlement to a TDIU.  Although the Veteran did not formally submit a written Notice of Disagreement (NOD) with that decision, the Veteran raised his disagreement orally at his April 2011 Board hearing.  Pursuant to Rice v. Shinseki, the Board took jurisdiction over that issue as intertwined with the Veteran's increased rating claim for his TDIU.  22 Vet. App. 447, 454 (2009) (explaining that entitlement to a TDIU is not a separate claim of benefit, but rather an attempt to obtain the appropriate rating for the disability on appeal).

As noted, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held in Chicago, Illinois in April 2011.  A transcript of this hearing has since been associated with the claims file.

The Board remanded this claim in March 2013 for additional development.  The case has now been returned for appellate review.

Aside from the paper claims file, the Board has also considered documentation included in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded the due process and assistance he is entitled to.

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA's has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).  VA's duty to assist includes either procuring, or helping the claimant procure service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the March 2013 remand decision directed the AOJ to collect all outstanding VA mental health treatment records from December 2009 onwards.  However, a review of the record reveals that the AOJ only collected mental health treatment records through October 2012.  Additionally, a review of the May 2013 VA examination reveals that there are outstanding mental health records, as the examiner specifically refers to the Veteran's then most recent mental health treatment record, dated March 2013.  Accordingly, remand of this case is required for collection of these outstanding treatment records.

Additionally, because the Veteran's increased rating claim for PTSD will have a substantial effect on the merits of his TDIU claim, the two claims are inextricably intertwined and the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

1. Obtain all of Veteran's outstanding mental health treatment records from October 2012 onwards and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




